UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 0-18786 PICO HOLDINGS, INC. (Exact name of Registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 94-2723335 (I.R.S. Employer Identification No.) 875 Prospect Street, Suite 301 La
